DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055031 filed 07/03/2015, which claims benefit of PCT/IB2014/002235, filed 07/03/2014, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 was filed after the mailing date of the Non-Final Rejection on 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 13, the claim recites, “Ms = 539 - 423×C - 30.4×Mn - 12.1×Cr - 7.5×Mo - 7.5×Si”. However, the claim also recites the inclusion of Ti in a non-zero amount which must have an effect upon the Ms temperature. Appropriate action is required. 
Claims 14-17, and 23-26 are rejected for being dependent upon Claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR-20130050138-A, using U.S. 2014/0308156 for citation, cited by applicant) in view of Hasegawa (U.S. 2015/0203947, previously cited). 

Claim 13, and Claim 14, Oh teaches a method for manufacturing a steel sheet comprising the chemical composition shown below within Table I (paragraphs [0011]-[0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Oh teaches annealing a rolled sheet made of the steel by soaking the rolled sheet at an annealing temperature higher than an Ac3 transformation point of the steel (paragraph [0048]). Oh teaches a final structure containing at least 50% martensite (paragraph [0040]) and at least 10% of retained austenite (paragraph [0013]). With respect to the feature of “a sum of ferrite and bainite being less than 10%”, the examiner points out that clearly Oh desires a highly martensitic/austenitic structure as shown within paragraphs [0013], and [0040], furthermore Oh teaches away from the formation of ferrite (paragraph [0021]). Thus Oh is considered to teach a substantially similar structure to that of the instant invention. 
However, Oh does not teach quenching the sheet by cooling the sheet down to a quenching temperature below a Ms transformation point of the steel and between 180°C and 130°C. Oh does not teach heating the sheet up to an overaging temperature between 300°C and 500°C and maintaining the sheet at an overaging temperature for an overaging time greater than 10 seconds and cooling the sheet down to ambient temperature. 
Table I – The chemical composition of the instant claims compared to Oh (U.S. 2014/0308156) and Hasegawa (U.S. 2015/0203947).
Reference
CarbonWt %
ManganeseWt %
SiliconWt %
MolybdenumWt %
TitaniumWt %
IronWt %
Claim 13
0.1 - 0.4
4.5 - 5.5
1.0 - 3.0
0.2 - 0.5
< 0.050
Balance
Claim 14
0.15 - 0.25
-
1.4 - 1.8
0.2 - 0.35
-
Balance
Claim 23
0.1 - 0.4
5.0 - 5.5
1.0 - 3.0
0.2 - 0.5
-
Balance
Oh
0.01 - 0.5
3 - 15
≤ 3.0, ≠0
0.001 - 2.0
0.001 - 0.4
Balance
Hasegawa
0.1 - 0.35
1.5 - 4.0
0.5 - 3.0
0.005 - 2.0
0.01 - 0.20
Balance


Hasegawa teaches annealing a rolled sheet by soaking the sheet at an annealing temperature higher than the Ac3 transformation point of the steel (i.e., “the Ac3 point -20°C or higher and 1000°C or lower (Paragraph [0061]). With respect to what an Ac3 temperature of an arbitrarily selected composition of Oh would be please observe the following:
The Ac3 Temperature Point
The Ac3 temperature of Oh is calculated by first using arbitrarily selected values from within the disclosed ranges of Oh within the commonly used Kasatkin equation (1) shown below.
                
                    
                        
                            A
                            c
                        
                        
                            3
                        
                    
                    
                        
                            °
                            C
                        
                    
                    =
                    912
                    -
                    370
                    
                        
                            C
                        
                    
                    -
                    27.4
                    
                        
                            M
                            n
                        
                    
                    +
                    27.3
                    
                        
                            S
                            i
                        
                    
                    -
                    6.35
                    
                        
                            C
                            r
                        
                    
                    -
                    32.7
                    
                        
                            N
                            i
                        
                    
                    +
                    95.2
                    
                        
                            V
                        
                    
                    +
                    190
                    
                        
                            T
                            i
                        
                    
                    +
                    72
                    
                        
                            A
                            l
                        
                    
                    +
                    64.5
                    
                        
                            N
                            b
                        
                    
                    +
                    5.57
                    
                        
                            W
                        
                    
                    +
                    332
                    
                        
                            S
                        
                    
                    +
                    276
                    
                        
                            P
                        
                    
                    +
                    485
                    
                        
                            N
                        
                    
                    -
                    900
                    
                        
                            B
                        
                    
                    +
                    16.2
                    
                        
                            
                                
                                    C
                                
                            
                            ×
                            
                                
                                    M
                                    n
                                
                            
                        
                    
                    +
                    32.3
                    
                        
                            
                                
                                    C
                                
                            
                            ×
                            
                                
                                    S
                                    i
                                
                            
                        
                    
                    +
                    15.4
                    
                        
                            
                                
                                    C
                                
                            
                            ×
                            
                                
                                    C
                                    r
                                
                            
                        
                    
                    +
                    48
                    
                        
                            
                                
                                    C
                                
                            
                            ×
                            
                                
                                    N
                                    i
                                
                            
                        
                    
                    +
                    4.32
                    
                        
                            
                                
                                    S
                                    i
                                
                            
                            ×
                            
                                
                                    C
                                    r
                                
                            
                        
                    
                    -
                    17.3
                    
                        
                            
                                
                                    S
                                    i
                                
                            
                            ×
                            
                                
                                    M
                                    o
                                
                            
                        
                    
                    -
                    18.6
                    
                        
                            
                                
                                    S
                                    i
                                
                            
                            ×
                            
                                
                                    N
                                    i
                                
                            
                        
                    
                    +
                    4.8
                    
                        
                            
                                
                                    M
                                    n
                                
                            
                            ×
                            
                                
                                    N
                                    i
                                
                            
                        
                    
                    +
                    40.5
                    
                        
                            
                                
                                    M
                                    o
                                
                            
                            ×
                            
                                
                                    V
                                
                            
                        
                    
                    +
                    174
                    
                        
                            
                                
                                    C
                                
                            
                        
                        
                            2
                        
                    
                    +
                    2.46
                    
                        
                            
                                
                                    M
                                    n
                                
                            
                        
                        
                            2
                        
                    
                    -
                    6.86
                    
                        
                            
                                
                                    S
                                    i
                                
                            
                        
                        
                            2
                        
                    
                    +
                    0.322
                    
                        
                            
                                
                                    C
                                    r
                                
                            
                        
                        
                            2
                        
                    
                    +
                    9.90
                    
                        
                            
                                
                                    M
                                    o
                                
                            
                        
                        
                            2
                        
                    
                    +
                    1.24
                    
                        
                            
                                
                                    N
                                    i
                                
                            
                        
                        
                            2
                        
                    
                    -
                    60.2
                    
                        
                            
                                
                                    V
                                
                            
                        
                        
                            2
                        
                    
                
                                                                                                          (3)

                
                    
                        
                            A
                            c
                        
                        
                            3
                        
                    
                    
                        
                            °
                            C
                        
                    
                    =
                    912
                    -
                    370
                    
                        
                            0.27
                        
                    
                    -
                    27.4
                    
                        
                            5.5
                        
                    
                    +
                    27.3
                    
                        
                            1.21
                        
                    
                    -
                    6.35
                    
                        
                            0
                        
                    
                    -
                    32.7
                    
                        
                            0
                        
                    
                    +
                    95.2
                    
                        
                            0
                        
                    
                    +
                    190
                    
                        
                            0.11
                        
                    
                    +
                    72
                    
                        
                            0.032
                        
                    
                    +
                    64.5
                    
                        
                            0
                        
                    
                    +
                    5.57
                    
                        
                            0
                        
                    
                    +
                    332
                    
                        
                            0.002
                        
                    
                    +
                    276
                    
                        
                            0.005
                        
                    
                    +
                    485
                    
                        
                            0
                        
                    
                    -
                    900
                    
                        
                            0
                        
                    
                    +
                    16.2
                    
                        
                            
                                
                                    0.27
                                
                            
                            ×
                            
                                
                                    5.5
                                
                            
                        
                    
                    +
                    32.3
                    
                        
                            
                                
                                    0.27
                                
                            
                            ×
                            
                                
                                    1.21
                                
                            
                        
                    
                    +
                    15.4
                    
                        
                            
                                
                                    0.27
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    +
                    48
                    
                        
                            
                                
                                    0.21
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    +
                    4.32
                    
                        
                            
                                
                                    1.21
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    -
                    17.3
                    
                        
                            
                                
                                    1.21
                                
                            
                            ×
                            
                                
                                    0.21
                                
                            
                        
                    
                    -
                    18.6
                    
                        
                            
                                
                                    1.21
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    +
                    4.8
                    
                        
                            
                                
                                    5.5
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    +
                    40.5
                    
                        
                            
                                
                                    0.21
                                
                            
                            ×
                            
                                
                                    0
                                
                            
                        
                    
                    +
                    174
                    
                        
                            
                                
                                    0.27
                                
                            
                        
                        
                            2
                        
                    
                    +
                    2.46
                    
                        
                            
                                
                                    5.5
                                
                            
                        
                        
                            2
                        
                    
                    -
                    6.86
                    
                        
                            
                                
                                    1.21
                                
                            
                        
                        
                            2
                        
                    
                    +
                    0.322
                    
                        
                            
                                
                                    0
                                
                            
                        
                        
                            2
                        
                    
                    +
                    9.90
                    
                        
                            
                                
                                    0.21
                                
                            
                        
                        
                            2
                        
                    
                    +
                    1.24
                    
                        
                            
                                
                                    0
                                
                            
                        
                        
                            2
                        
                    
                    -
                    60.2
                    
                        
                            
                                
                                    0
                                
                            
                        
                        
                            2
                        
                    
                
                                                  (4)

                
                    
                        
                            A
                            c
                        
                        
                            3
                        
                    
                    
                        
                            °
                            C
                        
                    
                    =
                    912
                    -
                    370
                    
                        
                            0.27
                        
                    
                    -
                    27.4
                    
                        
                            5.5
                        
                    
                    +
                    27.3
                    
                        
                            1.21
                        
                    
                    +
                    190
                    
                        
                            0.11
                        
                    
                    +
                    72
                    
                        
                            0.032
                        
                    
                    +
                    332
                    
                        
                            0.002
                        
                    
                    +
                    276
                    
                        
                            0.005
                        
                    
                    +
                    16.2
                    
                        
                            
                                
                                    0.27
                                
                            
                            ×
                            
                                
                                    5.5
                                
                            
                        
                    
                    +
                    32.3
                    
                        
                            
                                
                                    0.27
                                
                            
                            ×
                            
                                
                                    1.21
                                
                            
                        
                    
                    -
                    17.3
                    
                        
                            
                                
                                    1.21
                                
                            
                            ×
                            
                                
                                    0.21
                                
                            
                        
                    
                    +
                    174
                    
                        
                            
                                
                                    0.27
                                
                            
                        
                        
                            2
                        
                    
                    +
                    2.46
                    
                        
                            
                                
                                    5.5
                                
                            
                        
                        
                            2
                        
                    
                    -
                    6.86
                    
                        
                            
                                
                                    1.21
                                
                            
                        
                        
                            2
                        
                    
                    +
                    9.90
                    
                        
                            
                                
                                    0.21
                                
                            
                        
                        
                            2
                        
                    
                
                                                                                                               (5)

                
                    
                        
                            A
                            c
                        
                        
                            3
                        
                    
                    
                        
                            °
                            C
                        
                    
                    =
                    827.4
                    °
                    C
                
                 									                     (6)
Thus, the arbitrary example of Oh can be used to calculate an Ac3 value compatible with the process taught within Hasegawa as being between 808°C (i.e., “the Ac3 point -20°C”) and 1000°C (reading upon both Claim 13 and Claim 14) (Paragraph [0061]), as shown above in calculations (3) through (6). 
The Ms Transformation Point and Mf range
The Ms temperature point will be calculated using the equation used by applicant within the instant claim.
                
                    M
                    s
                    
                        
                            °
                            C
                        
                    
                    =
                    539
                    -
                    423
                    
                        
                            C
                        
                    
                    -
                    30.4
                    
                        
                            M
                            n
                        
                    
                    -
                    -
                    12.1
                    
                        
                            C
                            r
                        
                    
                    -
                    7.5
                    
                        
                            M
                            o
                        
                    
                    -
                    7.5
                    
                        
                            S
                            i
                        
                    
                
                                                     (7)

                
                    M
                    s
                    (
                    °
                    C
                    )
                    =
                    539
                    -
                    423
                    
                        
                            0.27
                        
                    
                    -
                    30.4
                    
                        
                            5.5
                        
                    
                    -
                    7.5
                    
                        
                            0.21
                        
                    
                    -
                    7.5
                    
                        
                            1.21
                        
                    
                    ≈
                    246.9
                    °
                    C
                
                                          (8)

The Mf value will be calculated using the Ms temperature calculated within (8) and used within the Koistinen and Marburger equation provided by applicant within the instant specification (Page 4, Line 25). 

                
                    f
                    
                        
                            α
                        
                        
                            '
                        
                    
                    =
                    1
                    -
                    e
                    x
                    p
                    
                        
                            -
                            0.011
                            ×
                            
                                
                                    M
                                    s
                                    -
                                    T
                                
                            
                        
                    
                
                                                                                                        (9)

                
                    50
                    %
                    =
                    1
                    -
                    e
                    x
                    p
                    
                        
                            -
                            0.011
                            ×
                            
                                
                                    246.9
                                    °
                                    C
                                    -
                                    T
                                
                            
                        
                    
                    ≈
                    183.9
                    °
                    C
                
                                                                                     (10)

                
                    
                        
                            M
                            f
                        
                        
                            50
                        
                    
                    
                        
                            °
                            C
                        
                    
                    ≈
                    183.9
                    °
                    C
                
                                                                                                                                         (11)
	Thus, a summary of the minimums and maximums of these calculations with respect to the instant claim and the arbitrarily chosen example from the ranges of Oh are provided below within Table II. 
Table II – The minimums and maximums of the instant claim and the selected example of Oh with respect to the Ms, Mf50, and Mf90.
Ref
CWt %
MnWt %
SiWt %
MoWt %
TiWt %
FeWt %
Ms
(°C)
Mf50
(°C)
Mf90
(°C)
Claim 13
0.10 - 0.40
4.5 - 5.5
1.0 - 3.0
0.2 - 0.50
< 0.05
Bal.
166 - 347
103 - 284
-44 - 138
Arb. Ex.
0.27
5.5
1.21
0.21
0.11
Bal.
246.9
183.9
38


	Therefore, it can be shown that Hasegawa teaches quenching the sheet by cooling it down to a quenching temperature below the Ms transformation point (e.g., 246.9°C) and 130°C (i.e., “the Ms point -80°C or higher and the Ms point -30°C or lower” which for this scenario would be between 166.9°C and 216.9°C and exemplified as 183.9°C as shown above in calculations (9) through (11)) (Paragraph [0020]). See MPEP § 2144.05(I). 
Continuing, Hasegawa teaches heating the sheet up to a temperature between 350°C and 500°C and maintaining the sheet at the temperature for a time of greater than 10 seconds (reading upon both Claim 13 and Claim 14) (Paragraph [0061]). See MPEP § 2144.05(I). 
With respect to the term “overaging” used within the instant claim, the aforementioned heat treatment taught within Hasegawa is not explicitly recited as an overaging heat treatment however is considered to read upon the limitation within the instant claim nonetheless. 
Regarding the limitation of cooling the sheet down to ambient temperature, Hasegawa does not explicitly teach this limitation, however it would have been obvious to one skilled in the art to recognize that this step must inherently be within the process. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
With respect to the similar composition of Hasegawa, the final structure is taught to contain at least 50% of martensite (i.e., “5% or more and 20% or less of martensite phase, 30% or more and 60% or less of tempered martensite phase”, thus between 35% and 80% of martensite in total), at least 10% of retained austenite, and a sum of ferrite and bainite being less than 10% (Paragraph [0008]). With respect to the structure of Oh, Oh teaches a final structure containing at least 50% martensite (paragraph [0040]) and at least 10% of retained austenite (paragraph [0013]), and teaches away from the formation of ferrite (paragraph [0021]). 
However, as one skilled in the art would know, a final microstructure is closely dependent upon the thermal conditioning the workpiece has been subjected to, and as such the examiner notes that while Oh teaches a composition capable of achieving a large fraction of martensite, the reference is silent to all of the processing conditions applied therein. As such, the argument must be made that if one were to use the processing conditions of Hasegawa with the composition of Oh, one would appreciate that the process and structure of Oh as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a final structure containing at least 50% martensite and at least 10% of retained austenite with a sum of ferrite and bainite being less than 10% would exist. 
Continuing, Hasegawa teaches that as a result of the aforementioned processing conditions of which encourage the aforementioned microstructural phases and respective amounts of each phase, an increase in shape flexibility is achieved due to the complex interactions between the martensite phase and the austenite phase. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of Oh with the processing conditions of Hasegawa with the motivation of increasing the shape flexibility of an intended workpiece.  
Regarding Claim 15, Hasegawa teaches the sheet being cooled to a quenching temperature such that the final structure includes at least 65% martensite (i.e., “5% or more and 20% or less of martensite phase, 30% or more and 60% or less of tempered martensite phase”, thus between 35% and 80% of martensite in total), at least 20% of retained austenite, and the sum of ferrite and bainite being less than 5% (Paragraph [0008]). Hasegawa teaches as a result of these microstructures, it is possible to achieve high strength, high formability, and high shape flexibility (paragraph [0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by incorporating the processing techniques of Hasegawa with the motivation of achieving a steel of which is high strength, and possesses high formability and shape flexibility. 
Furthermore, Oh teaches a final structure containing at least 50% martensite (paragraph [0040]) and at least 10% of retained austenite (paragraph [0013]), and teaches away from the formation of ferrite (paragraph [0021]).
However, as one skilled in the art would know, a final microstructure is closely dependent upon the thermal conditioning the workpiece has been subjected to. As such, the argument must be made that if one were to use the processing conditions of Hasegawa with the composition of Oh, one would appreciate that the process and structure of Oh as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a final structure containing at least 65% martensite and at least 20% of retained austenite with a sum of ferrite and bainite being less than 5% would exist. 
Regarding Claim 16, Oh is relied upon for the reasons given above in addressing Claim 13. However, Oh is silent to a coating step. 
Hasegawa teaches coating a sheet (Paragraph [0020]). Hasegawa does not explicitly teach a rational as to why the steel would be coated (i.e., galvanized), however one of ordinary skill would readily understand that an article that is to be coated is done so to prevent corrosion of which extends a workpieces lifetime and enhances the workpieces durability. Thus, one would be motivated to do so simply for the known effect of corrosion resistance. 
Regarding Claim 17, Hasegawa teaches the sheet being coated by hot dip coating of which occurs before being cooled to ambient temperatures (Paragraph [0075]).
Regarding Claim 23, Oh teaches the chemical composition of the steel including manganese (Mn) in an amount of 3.0% to 15.0% of which overlaps with the recited “5% ≤ Mn ≤ 5.5%” as shown above in Table I (paragraph [0011]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 24, Hasegawa teaches the final structure containing up to 20% of retained austenite (paragraph [0008]), whereas the instant claim is directed toward a final structure containing more than 20% of retained austenite. However, the examiner notes that this is still sufficient in establishing a prima facie case of obviousness since the claimed ranges are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. Hasegawa teaches as a result of these microstructures, it is possible to achieve high strength, high formability, and high shape flexibility (paragraph [0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh by incorporating the processing techniques of Hasegawa with the motivation of achieving a steel of which is high strength, and possesses high formability and shape flexibility.
Furthermore, Oh teaches a final structure containing at least 50% martensite (paragraph [0040]) and at least 10% of retained austenite (paragraph [0013]), and teaches away from the formation of ferrite (paragraph [0021]).
However, as one skilled in the art would know, a final microstructure is closely dependent upon the thermal conditioning the workpiece has been subjected to. As such, the argument must be made that if one were to use the processing conditions of Hasegawa with the composition of Oh, one would appreciate that the process and structure of Oh as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a final structure containing more than 20% of retained austenite would exist. 
Regarding Claim 25, Hasegawa teaches the microstructure containing 0% or more and 5% or less of polygonal ferrite (i.e., ferrite) and 5% or more of bainitic ferrite (i.e., bainite), thus the reference teaches a sum of ferrite and bainite being between at a minimum of 5% in total (paragraph [0008]). The examiner notes that the instant claim is directed toward a final structure containing less than 5%, however this is still sufficient in establishing a prima facie case of obviousness since the claimed ranges are close enough that one skilled in the art would have expected them to have the same properties (e.g., a structure containing 0% ferrite and 4.9% bainite would be expected to have the same properties as a structure containing 0% ferrite and 5.0% bainite). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. 
Furthermore, Oh teaches a final structure containing at least 50% martensite (paragraph [0040]) and at least 10% of retained austenite (paragraph [0013]), and teaches away from the formation of ferrite (paragraph [0021]). Oh teaches “the steel sheet can possess martensite, bainite, or a combination thereof”, thus one of ordinary skill would understand that Oh is describing a structure wherein the sum of the ferrite and bainite would be less than 5%. 
However, as one skilled in the art would know, a final microstructure is closely dependent upon the thermal conditioning the workpiece has been subjected to. As such, the argument must be made that if one were to use the processing conditions of Hasegawa with the composition of Oh, one would appreciate that the process and structure of Oh as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a final structure containing less than 5% of the summed amount of bainite and ferrite would exist. 
Regarding Claim 26, Oh teaches tensile strengths of greater than 1300 MPa, and total elongations greater than 13% (paragraph [0071]). Oh is silent to the yield strength, uniform elongation values, and hole expansion ratio values. 
However, Oh is relied upon in teaching the composition as recited within Claim 13, whereas Hasegawa is relied upon to teach all processing and structural limitations as recited within Claim 13. Thus, the examiner asserts that if one were to use the processing methods of Hasegawa with the composition of Oh, one would appreciate that the process and structure of Oh as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a steel sheet having a yield strength of greater than or equal to 1000 MPa, a uniform elongation of greater than or equal to 10%, and a hole expansion ratio of greater than or equal to 15% would result from the combination of references. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 13-17, and 23-26 under 35 U.S.C. § 103 over Dong in view of Hasegawa have been fully considered but are moot because the arguments do not apply to the current rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735